Citation Nr: 1624630	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-48 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a low back disability.

2.  Entitlement to a rating in excess of 10 percent for low back disability. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stephanie D. Dobson, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.   

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2014 the Board remanded the matters for additional development.

At the time of the August 2009 VA examination the Veteran had been unemployed for approximately 1 to 2 years.  His usual occupation was that of a food server.  He reported that his unemployment was due, in part, to his low back disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  Here, a claim of entitlement to a TDIU rating has been raised by the record and is considered on appeal.

The issues of entitlement to service connection for a right knee disability and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected low back disability was manifested by no worse than forward flexion to 70 degrees, and combined range of motion of the thoracolumbar spine of 215 degrees, without any muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, spinal ankylosis, incapacitating episodes, or objective associated neurologic abnormalities.





CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
In this case, an April 2009 letter satisfied the duty to notify provisions.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran was afforded VA medical examinations in August 2007, August 2009, and September 2014.  The Board finds these examinations to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The RO's actions substantially complied with the June 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist has been met.

Legal Criteria, Factual Background and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected low back disability is rated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) and Code 5237 regarding lumbosacral strain.  See 38 C.F.R. § 4.71a, Code 5237. 

The General Rating Formula provides the following, in pertinent part: a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5237.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

The Board notes that back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, but for reasons discussed further below, the evidence does not suggest, nor does the Veteran contend, that he currently suffers from IVDS.  Therefore, that rating criteria is not applicable to the instant claim.  See 38 C.F.R. § 4.71a, Code 5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In December 2008, the Veteran filed a claim for an increased rating for his service-connected mechanical low back pain with lumbarization of L1 and scoliosis disability essentially claiming an increase in severity of symptoms.  VA examinations and clinical records throughout the period of claim have documented his ongoing symptoms and treatment for low back pain.

On August 2007 VA spine examination, the Veteran reported that he takes several types of pain medicines for back pain.  He reported that he was not unsteady on his feet nor did he have a history of falls.  He did not have a history of inflammatory arthritis or a history of joint dislocation or subluxation.  He stated that his back disability affected his walking; he had pain beyond a quarter mile and he tried to rest every half hour of walking because of increasing low back pain.  His sitting was also affected and he had to frequently readjust and sit in different positions to maintain comfort.  He could sit a maximum of about 2 hours due to low back pain.  His standing was affected in that he had increased pain with prolonged standing.  He could stand for a 6 or 7-hour day, but with increasing discomfort.  Regarding activities of daily living, he stated that his eating, grooming, and bathing were not affected by his low back disability.  His toileting was painful when he bent forward for toilet hygiene.  Dressing was difficult because of his low back disability in that he had to sit down to put on shoes, pants, and socks.  He used one hand to put on his socks and shoes because of aggravation of back pain with forward bending.  His recreation had been affected and he was no longer involved in any type of sports or physical recreational activities aside from walking.  His driving had been affected.  He used a lumbar pillow support for comfort.  He described the pain in his low back as throbbing and a level 8/10.  His low back was aggravated with prolonged sitting and walking.  A sleep position on his back was not tolerated and he had to change positions often.  His low back was aggravated by bending, lifting and weather changes.  He complained of occasional flare-ups when his back "goes out on him."  During flare-ups, the pain intensity goes to a 9/10.  Rest and medication helped to resolve the episodes.  He reported numbness around the lateral aspect of the right ankle.  He denied any focal weakness in the lower extremities and any radicular-type pain.  He missed 4 workdays because of flare-ups of his low back disability, and during those times he spent the day on self-imposed restrictions and bedrest.  

On physical examination of the thoracolumbar spine, the Veteran had a well-balanced gait.  There was no abnormal curvature of the spine in the coronal or sagittal planes.  There was tenderness to palpation in the mid and lower lumbar spine in the midline.  There were no associated muscle spasms or guarding.  Range of motion was forward flexion to 180 degrees with pain at 80 degrees; extension was to 20 degrees with pain at 20 degrees; left and right lateral bending was to 30 degrees in each direction without discomfort; and left and right lateral rotation was to 30 degrees in each direction without discomfort.  With repetitive motion testing, he demonstrated increased pain, but did not demonstrate any symptoms of fatigue, weakness, lack of endurance, or incoordination.  He was able to maintain his previously stated range of motion.  Examination of the lower extremity revealed asymmetric sensation to soft touch through the lower limbs.  He had intact but decreased sensation to soft touch over the posterior lateral calf, lateral ankle, and lateral border of the foot in an S1 dermatomal pattern.  He had normal motor tone and strength with 5/5 toe, ankle, knee and hip flexion/extension.  He had 2+ and symmetric patellar reflexes and 0+ and symmetric Achilles reflexes.  He had a negative straight-leg raise bilaterally.  X-rays of the lumbosacral spine showed degenerative changes, and there was no scoliosis noticed.  The diagnoses were lumbar spine L5-S1 degenerative disk disease and right lower extremity S1 radiculopathy.  

VA treatment records dated from June 2008 to January 2009 show low back symptoms and diagnoses, included as reported by the Veteran.  For example, in a June 2008 VA primary care note, the Veteran was seen with complaints of back pain, his back was stiff, dull and aggravated by movement; the pain was relieved by sitting.  There was no radiation.  The diagnosis was chronic low back pain.  A January 2009 lumbar MRI showed there was moderate spondylosis, most significantly at L5-S1 with mild narrowing of the lumbar canal.  

On August 2009 VA spine examination, the Veteran reported he had no history of hospitalization, surgery, trauma to the spine, neoplasm, urinary or fecal incontinence, erectile dysfunction, numbness, leg or foot weakness, fatigue, decreased motion, incapacitating episodes, or use of devices or aids.  He reported that he did have urinary urgency and frequency (voided every 2 to 3 hours, daytime), nocturia (voided 2 times per night), paresthesias, unsteadiness, stiffness, spasms, and pain.  The examiner noted that these symptoms were unrelated to the Veteran's low back disability.  The Veteran had paresthesias (numbness and tingling) above the right knee in the right thigh since his knee replacement in June 2009.  Further, he attributed frequent urination to the large volume of water the Veteran imbibes during the day and early evening.  The Veteran further described having severe lumbar pain that was sharp, throbbing and occurred spontaneously when he engaged in daily activities.  There was no radiation of pain.  He had severe flare-ups that occurred every 2 to 3 weeks for a duration of 1 to 2 days, precipitated by activities.  He stated he was unable to walk more than a few yards.  Ambulation was difficult at that time due to having had right knee replacement surgery previously in June 2009.  

On physical examination of the spine, the Veteran's pelvis was tilted to the left and his head position was tilted forward.  He did not have symmetry in appearance.  His appearance was asymmetric, tilted left.  His gait was antalgic; he used a cane due to the recent knee surgery.  He had fair propulsion.  The examiner was unable to adequately critique the Veteran's posture due to the recent knee surgery.  There was no spinal gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, reverse lordosis, ankylosis.  Scoliosis of the spine was shown.  There were no spasms, atrophy, guarding, pain with motion, tenderness, weakness.  As noted, there were no muscle spasm or localized tenderness or guarding; therefore these symptoms were not responsible for the Veteran's abnormal gait or abnormal spinal contour.  He had normal motor tone and strength with 5/5 toe, ankle, knee and hip flexion/extension.  He had 2+ patellar reflexes on the left and 0+ and patellar reflexes on the right.  Babinski tests were normal.  Lasegue's sign was positive on the right side.  Negative distraction and loading were reported from testing for non-organic physical signs.  On range of motion testing, flexion was to 68 degrees, extension to 8 degrees, left lateral flexion was to 22 degrees, right lateral flexion was to 24 degrees; left and right lateral rotation were to 30 degrees.  There was objective evidence of pain on active range of motion and on repetitive motion.  There were no additional limitations after 3 repetitions of range of motion.  X-rays showed remote left transverse process fracture of L1, age-indeterminate compression fractures of T8 and T9, and multilevel degenerative changes.  The diagnoses were multilevel endplate spurring of the thoracic spine, mild wedging at T8 and loss of vertebral height at T9, moderate loss of disc at L4-L5, severe loss of disc at L5-S1, and remote fracture of the left transverse process of L1.  The examiner noted that the Veteran was initially given a diagnosis of lumbar strain and sacralization of L5 and S1.  Another diagnosis found on the same rating decision dated in July 1985 was mechanical low back pain with lumbarization of S1 and scoliosis.  According to the examiner, the Veteran's lower back discomfort appeared to be of a moderate nature at that examination.  The Veteran's usual occupation was food server.  At the time of this examination he had been unemployed for approximately 1 to 2 years, reportedly due in part to his low back disability.  The examiner noted that the impact of the Veteran's low back disability on his occupational activities was decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, and weakness or fatigue.  He had decreased strength in his upper and lower extremities, pain and disfigurement.  The effects of the Veteran's low back disability on his usual daily activities were severe for chores and traveling, moderate for bathing, dressing and toileting, and mild for shopping.  He was prevented from engaging in sports, exercise and recreation. 

VA treatment records dated from September 2009 to February 2014 show low back symptoms and diagnoses, included as reported by the Veteran.  For example, a September 2009 VA primary care note shows the Veteran complained of right-sided low back pain that was constant and of varying severity, and aggravated by walking, sitting, lying for long periods.  The pain was relieved by TENS unit and heating pad.  His last ESI [lumbar epidural steroid injection] was in April 2009.  The assessment was chronic low back pain, still symptomatic, will request repeat ESI.  A November 2009 VA physical medicine rehabilitation initial evaluation note shows the Veteran with right-sided low back pain.  He had a previous diagnosis of scoliosis.  He reported that his back seemed to stiffen-up on him consistently.  His back had continued to "go out" intermittently and flare-up.  The pain was at times gripping in nature, and other times it just throbs.  He had undergone spinal injections since March 2009 with moderate relief.  In December 2009 the Veteran underwent an ESI.  A December 2009 VA primary care noted shows a history of low back pain.  The diagnosis was chronic low back pain status post ESI, stable, also undergoing physical therapy.  A June 2010 VA primary care report noted the Veteran had low back pain aggravated by weather change and relieved by rest.  There was no radiation of back pain.  On physical examination, his back was negative for tenderness.  The diagnosis was chronic low back pain, still symptomatic, will request repeat ESI series per Veteran's request last series was effective for his pain.  An October 2012 note by the VA prime care clinic reveals the Veteran still had chronic low back pain of varying severity, aggravated by movement, and sitting for long periods, and relieved by Ibuprofen, heating pad and Ben Gay over-the-counter.  There was radiation to the right lower extremity.  The diagnosis was chronic pain syndrome, including low back getting progressively worse.  A July 2013 VA primary care note shows a history of chronic low back pain.  On physical examination there was tenderness in the paraspinal area of the lumbar spine.  The diagnosis was chronic low back pain, still symptomatic despite medications.  February 2014 VA primary care note shows the Veteran still had low back pain.  The diagnosis was chronic low back pain.  

On September 2014 VA back examination, the Veteran reported he had pain in his lower back with stiffness.  He stated his low back pain is intermittent and located in and across the lumbar region without radiation.  He reported that flare-ups impact the function of his low back disability.  He stated, "I can always tell when it's going to rain because my pain increases."  On range of motion testing, flexion was to 70 degrees, with objective evidence of painful motion beginning at 70 degrees; extension to 25 degrees, with objective evidence of painful motion beginning at 25 degrees; right and left lateral flexion were to 30 degrees, with objective evidence of painful motion beginning at 30 degrees; and left and right lateral rotation were to 30 degrees, with no objective evidence of painful motion.  The examiner noted that range of motion for the Veteran did not conform to the normal range of motion because the Veteran was grossly obese and had a large protuberant abdomen.  There was no change in the degree of active range of motion when repetitive motions were performed.  There were no additional limitations after repetitive use range of motion testing.  He had functional loss and or functional impairment of his back disability due to pain on movement.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the back, muscle spasm or guarding of the back resulting in abnormal gait or abnormal spinal contour, or guarding of the back not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 for flexion of the hips, extension of the knees, plantar flexion of the ankles, dorsiflexion of the ankles, and extension of the great toes.  There was no muscle atrophy.  Reflexes were absent in the right knee and hypoactive in the left knee and left and right ankles.  Sensory examination was normal.  Straight leg raising test was negative.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  There were no neurologic abnormalities or findings related to the Veteran's low back disability.  He did not have IVDS of the low back.  He did not use any assistive devices as a normal mode of locomotion.  A December 2013 MRI [magnetic resonance imaging] showed multilevel disc disease with facet arthropathy, stable from the prior examination performed in October 2011.  The diagnoses were lumbosacral strain, degenerative arthritis of the spine, degenerative disc disease and lumbarization.  The examiner noted that it was his opinion that the Veteran had no functional limitations when considering his service-connected and claimed back disability.  He last worked in 2012 at a department store warehouse.  The examiner further opined that it is less likely than not (less than 50/50 probability) that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there was no additional limitation due to pain, weakness, fatigability or incoordination with no change in the baseline range of motion due to "pain on use or during flare-ups." 

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran service-connected low back disability is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 10 percent rating, but no greater.  Forward flexion of the Veteran's low back was consistently greater than 60 degrees, his combined range of motion of the low back is greater than 120 degrees, and muscle spasm or guarding have not been shown to be severe enough to result in an abnormal gait or abnormal spinal contour.  Neither is there evidence of ankylosis of the spine.  While the August 2009 VA examiner did assess an abnormal gait, he noted that the Veteran had a right knee replacement in June 2009 (approximately 2 months prior to the examination).

With respect to DeLuca  consideration, the Veteran's limitation of motion did not closely approximate the criteria for a higher rating throughout the appeal period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted following repetitive motion during the August 2009 examination, but even with pain, the Veteran has not been shown to have pain confirmed as starting before the 60 degree threshold or sufficient additional limited motion upon repetition to equate to less than 60 degrees of flexion. 

The Board would point out that, aside from paresthesias and urinary urgency and frequency symptoms, which the Veteran reported are unrelated to his low back disability, there is no evidence of such associated objective neurological abnormalities, including any affecting bowel or bladder functioning.  There has also been no diagnosis of any radiculopathy of the left lower extremity.  

The question of whether there exists a basis for a separate evaluation for the right lower extremity is a closer one.  As noted, this disability was shown upon examination in August 2007, before the current (December 2008) claim was received.  Subsequent VA examinations have not confirmed such a diagnosis.  Although radiation was noted in October 2012, there was no radiation on examination in September 2014.  In short, the Board does not find evidence of a chronic right radiculopathy disability during the current appeal period, let alone evidence that it is at least mild in degree.  Accordingly, no separate rating will be assigned.   

The Board has not overlooked the Veteran's statements with regard to the severity of his disability throughout the appeal period.  However, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his service-connected low back disability on appeal.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for the Veteran's low back disability that the available schedular rating for that disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions on appeal with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current rating is adequate.  

In reaching this determination, the Board notes the Veteran's contention with respect to the amount of work missed as a result of his back condition.  The Board acknowledges that the Veteran has missed some days of work due to his low back disability.  Specifically, the Veteran stated at his August 2007 VA examination that he had missed 4 workdays because of flare-ups of his low back disability, and during those times he spent the day on self-imposed restrictions and bedrest.  The Board finds that the amount of work that the Veteran has missed due to his low back disability does not amount to an exceptional disability picture such that the available schedular evaluation is inadequate.  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Such is not applicable in this instance, as the Veteran's low back disability is his only service-connected disability.  Thus, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

Accordingly, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this matter for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for a low back disability is denied.


REMAND

The Veteran is service-connected for a low back disability.  In a May 2009 statement in support of his claim, he noted that his right knee disability is secondary to his low back disability.  Notwithstanding, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As such, on remand, a medical opinion should be sought to ascertain whether the Veteran's right knee disability is proximately due to or was aggravated by his service-connected low back disability.  

At the time of the August 2009 VA examination, the Veteran had been unemployed for approximately 1 to 2 years.  His usual occupation was food server.  He reported that his unemployment was due to his right knee and back disabilities.  A TDIU claim is part of an increased rating claim when such claim is raised by the record. Rice, 22 Vet. App. 447.  In this case, the issue of entitlement to a TDIU rating has been raised by the record. 

The Veteran has essentially asserted that his service-connected low back disability affects his ability to maintain his employment.  His sole service-connected disability is the low back disability, rated 10 percent disabling.  His service-connected low back disability does not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  That notwithstanding, VA's policy is to grant TDIU in all cases in which a service-connected disability prevents the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter as to his service connection claim, considered on a secondary service connection basis.  This letter should also explain, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding a TDIU claim under 38 C.F.R. § 4.16 for schedular and extra-schedular considerations.  Any additional development should be undertaken as necessary.

2.  Obtain any updated VA treatment records from July 2014 to the present (not already associated with the record).

3.  After any development deemed necessary is completed, the AOJ should ask the examiner who conducted the September 2014 VA knee and lower leg conditions examination to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability was incurred as secondary to, or aggravated by, the Veteran's service-connected low back disability.  The Veteran's record (including this remand) must be reviewed by the examiner.  Based on a review of the record the examiner must provide the following opinions:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected low back disability.

If the September 2014 VA examiner is not available, another VA examiner should be asked to render said medical opinion.  It is up to the discretion of that examiner to determine if an examination is necessary, or in the alternative, a medical opinion based upon a thorough records review is adequate. 

A complete rationale should be provided for any opinion expressed. 

4.  After accomplishing any additional development deemed appropriate, readjudicate the claim for service connection for a right knee disability and adjudicate the claim for a TDIU rating.  The adjudication of the TDIU claim should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b).  If the benefits sought are denied, the Veteran and his attorney should be provided with an appropriate supplemental statement of the case and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


